DETAILED ACTION
Claims 1, 2, 4-19 are pending.  Claim 3 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A garment for directing air delivered via a blower.
Claim Objections
Claim 13 is objected to because of the following informalities:  both recitations of “the air permeability” in claim 13 should be changed to “an air permeability”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8, 10, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2/s without respect to a particular testing standard. 
Claim 8 recites “partially openable and closable”.  It is unclear what is meant by this phrase.  Does this mean that along the length of an edge portion, only a portion of the edge portion is openable, or does it mean that while the edge portion is openable, it is restrained from being folded open and thus is only “partially” openable?
The term "close" in claim 10 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is further unclear the difference between “close contact” and “contact”.  Wouldn’t any contact be considered “close”? 
Claim 10 recites that during use “at least a portion of the inner fabric gets into close contact with a body of the wearer”.  The metes and bounds of this claim are not clear because a wearer can use the garment in many different ways, and can have different sizes.  For example, a small person standing up with a large garment may have ample space between the inner fabric and their body.  In contrast, a large person 
Claim 11 recites that the air permeability is measured according to “JIS L1096-1998 6.27 air permeability A method (Frazier method)”.  A description of the standard is not provided in the specification, nor is a document provided in the Information Disclosure Statement that provides the test parameters for the particular method claimed.  Therefore, one having ordinary skill in the art would not understand the metes and bounds of the claimed invention due to the inaccessibility of the standard.  The examiner has interpreted this claim therefore to refer to permeability in a range of 1 to 50 cc/cm2/s without respect to a particular testing standard. 
Regarding Claim 15, the term “generally” has been found to be indefinite, as it is unclear how “generally parallel to the first opening” the line must be to be included or excluded by the claim and the specification does not provide a specific definition for the term.  Therefore, the metes and bounds of the claim cannot be ascertained.
The dependent claims inherit(s) the deficiency by nature of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites that the air permeability of the outer fabric is lower than that of the inner fabric, and claim 12, from which claim 18 depends, states in line 11 that the inner fabric has a higher air permeability than the outer fabric.  The limitations therefore are the same.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squires et al. (US 20170340036).
Regarding claim 12, Squires describes a garment (vest 10) to which a blower device having an inlet and an outlet is removably mountable (a blower can be mounted to the vest), the garment comprising: 
an outer fabric (outer panel 14); and 
an inner fabric attached to the outer fabric (inner panel 12, joined to one another, para. 0019), wherein: 
the outer fabric (14) has a mounting part (bottom panel 56) to which the blower device is removably mountable (hook and loop 54) in a state in which the inlet is disposed on an outer side of the outer fabric and the outlet is on the inner fabric side of the outer fabric (fully capable of mounting a fan as claimed, which depends on the structure of the fan, which is not positively recited), 
an internal space (air flow guide channel 16) is formed between the outer fabric (14) and the inner fabric (12), in which ambient air delivered through the outlet by driving of the blower device mounted to the mounting part is allowed to flow (air is allowed to flow into the internal space), the inner fabric (12) has higher air permeability (air permeable, para. 0017) than the outer fabric (14, air-impermeable, para. 0018), and 
a region of the inner fabric (12) surrounded by a connected portion (see annotated Fig. 1 below) between the outer fabric (14) and the inner fabric (12) has a larger area than a region of the outer fabric (14) surrounded by the connected portion (see annotated Fig. 1 below).  

    PNG
    media_image1.png
    786
    755
    media_image1.png
    Greyscale

Regarding claim 18, the garment of Squires describes wherein the air permeability of the outer fabric (14, air-impermeable, para. 0018) is lower than the air permeability of the inner fabric (12, air permeable, para. 0017).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squires et al. (US 20170340036) in view of Ichigaya (US 20070271939).
Regarding claim 1, Squires describes a garment (vest 10), comprising: 
a blower device (blower 18) having an inlet (intake 20) and an outlet (opposite side of blower 18); 
an outer fabric (outer panel 14); and 
an inner fabric attached to the outer fabric (inner panel 12, joined to one another, para. 0019),
wherein: the outer fabric (14) has a mounting part (bottom panel 56) to which the blower device is removably mountable (hook and loop 54) in a state in which the inlet is disposed on an outer side (this blower can be placed in any orientation that user desires, such as on the outer side of 14, they claim is mountable not mounted such that the blower need only to be capable being placed in the orientation claimed) of the outer fabric and the outlet is disposed on the inner fabric side of the outer fabric (is on the inner side of the fabric), 
an internal space (air flow guide channel 16) is formed between the outer fabric (14) and the inner fabric (12), in which ambient air delivered through the outlet by 
Squires does not explicitly describe the internal space is configured such that, when the garment is not worn and the blower device delivers the ambient air into the internal space at an air volume Q (cubic meter per minute: m3/min), the air volume Q and an internal pressure P (pascal: Pa) of the internal space satisfy a relationship of P ≥  1.1Q2.  
In related art for garment cooling, Ichigaya describes a garment that when provided with an airflow of 10 liters/second the pressure difference between the internal and external portions of the jacket is 5 Pascals (see para. 0297).  A cubic meter per minute is equivalent to 1000 liters per minute.  Converting 10 liters/second to m3/min gives us: (10 L/sec) x (60 sec/min) x (m3/1000L) = 0.6 m3/min.  Plugging this into the equation P≥ 1.1Q2 we get 5 ≥ 1.1 *(0.36).  Which resolves to 5 ≥ 0.396.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Squires to include the pressure relationship as disclosed in Ichigaya in order to reduce power consumption and noise (see para. 0297) as well as to assist in cooling the body via some permeability along with the air flow (see para. 0076 describing that the airflow assists by vaporizing sweat).
Regarding claim 2, the garment of Squires as modified includes wherein the internal space is configured such that the air volume Q and the internal pressure P satisfy a relationship of P ≥1.4Q2 (5 ≥ 1.4*0.36, or 0.504).

Regarding claim 9, the garment of Squires as modified includes wherein the garment is configured such that, when the garment is worn by a wearer and the blower device (18) delivers the ambient air into the internal space (16), the pressure of the internal space is higher than a pressure of a space formed between the inner fabric and a body of the wearer (inasmuch as understood this is dependent on the size of the wearer, a very small wearer wearing a large garment would have virtually no pressure between the inner fabric and the body of the wearer).  
Regarding claim 10, the garment of Squires as modified includes wherein the garment (10) is configured such that, when the garment is worn by a wearer and the blower device (18) delivers the ambient air into the internal space (16), at least a portion of the inner fabric (12) gets into close contact with a body of the wearer (inasmuch as understood, this depends on the actions of the wearer, a user could lay down and the fabric 12 would touch the user, or the user could press their hand onto the inner fabric if so desired).
Regarding claim 13, the garment of Squires describes wherein the air permeability of the outer fabric (14, air-impermeable, para. 0018) is lower than the air permeability of the inner fabric (12, air permeable, para. 0017).  
Regarding claim 14, the garment of Squires as modified includes wherein: the outer fabric includes a back body portion and a front body portion (see annotated Fig. 1 

    PNG
    media_image2.png
    817
    749
    media_image2.png
    Greyscale

Regarding claim 15, the garment of Squires as modified includes wherein: the mounting part comprises two mounting parts (“mounting part” is a broad term and is 

    PNG
    media_image3.png
    884
    610
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    803
    774
    media_image4.png
    Greyscale

.  
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squires et al. (US 20170340036) in view of Ichigaya (US 20060080987) (“Ichigaya II”).
Regarding claim 11, Squires describes a garment (vest 10) to which a blower device having an inlet and an outlet is removably mountable (a blower can be mounted to the vest), the garment comprising: 
an outer fabric (outer panel 14); and 
an inner fabric attached to the outer fabric (inner panel 12, joined to one another, para. 0019), wherein: 
the outer fabric (14) has a mounting part (bottom panel 56) to which the blower device is removably mountable (hook and loop 54) in a state in which the inlet is disposed on an outer side of the outer fabric and the outlet is on the inner fabric side of the outer fabric (fully capable of mounting a fan as claimed, which depends on the structure of the fan, which is not positively recited), 
an internal space (air flow guide channel 16) is formed between the outer fabric (14) and the inner fabric (12), in which ambient air delivered through the outlet by driving of the blower device mounted to the mounting part is allowed to flow (air is allowed to flow into the internal space), the inner fabric (12) has higher air permeability (air permeable, para. 0017) than the outer fabric (14, air-impermeable, para. 0018).
2/s.
In related art for cooling clothing, Ichigaya II describes utilizing a fabric with an air-permeating region of at least 2 cc/cm2/s (para. 0111).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the inner fabric to have the air permeating aspects as described in Ichigaya II in order to permit an excellent cooling effect upon the wearer (para. 0111, Ichigaya II).
Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squires et al. (US 20170340036) in view of Ichigaya (US 20070271939) and Pohr (EP 1555489).
Regarding claim 4, the garment of Squires as modified describes the limitations of claim 4, but does not explicitly describe wherein the inner fabric includes a first region and a second region, the second region having higher air permeability than the first region. 
In related art for cooling garments, Pohr describes that within the inner layer, that holes can be woven into the fabric (para. 0025).  Therefore, the areas with holes would have a higher permeability that those areas without holes.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the fabric of Squires to include interwoven openings as described in Pohr in order to permit the material to provide particular ventilation at various areas that the user desires.
.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squires et al. (US 20170340036) in view of Ichigaya (US 20070271939), Pohr (EP 1555489) and Ichigaya (US 20060080987) (“Ichigaya II”).
Regarding claim 5, the garment of Squires as modified describes the limitations of claim 5, but does not explicitly describe wherein the air permeability of the first region measured according to JIS L1096-1998 6.27 air permeability A method (Frazier method) is in a range of 1 to 50 cc/cm2/s.  
In related art for cooling clothing, Ichigaya II describes utilizing a fabric with an air-permeating region of at least 2 cc/cm2/s (para. 0111).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the inner fabric (and thus the areas without interwoven openings) to have the air permeating aspects as described in Ichigaya II in order to permit an excellent cooling effect upon the wearer (para. 0111, Ichigaya II).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squires et al. (US 20170340036) in view of Ichigaya (US 20070271939) and Pohr (EP 1555489) and Elsherif et al. (US 5564124).
Regarding claim 7, the garment of Squires as modified includes the limitations of claim 7, but does not explicitly describe wherein the second region is a region of the 
In related art for cooling garments, Elsherif describes a similar garment in which the permeability of the layer is different in different areas including portions 34, 36, 38, and 42 which correspond at least to the circumference of a neck and a base of an arm (see Fig. 4).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Squires to include different permeability at the particular areas as depicted in Squires to provide air circulation to areas where heat may be expected to build up or where the removal of heat will most efficiently cool the body (Elsherif, col. 2, ll. 10-14).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squires et al. (US 20170340036) in view of Diaz et al. (US 20180142389).
Regarding claim 19, the garment of Squires describes the limitations of claim 19, but does not explicitly describe wherein the inner fabric includes a first region and a second region, the second region having higher air permeability than the first region.
In related art for garments, Diaz describes a similar airflow garment that includes a garment with different numbers of apertures, spacing or both in a garment (para. 0048) and thus, different permeability levels.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Squires to include the various aperture opening sizes and densities to provide different levels of ventilation based on the user’s preference (see Diaz, paras. 0053- 0055).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specific attention should be drawn to Chen (US 20160270457) and Farnworth (US 20060174392) each of which could be utilized in 35 USC §102(a)(1) or §103 rejections for at least some of the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PATRICK J. LYNCH/Examiner, Art Unit 3732       

/ALISSA L HOEY/Primary Examiner, Art Unit 3732